DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 7/5/2022.  As directed by the amendment, claims 1, 3, 8, 11, 12, 17, 26, 27, 30, 36, 37, 39 and 42 have been amended, and claims 2 and 43 have been cancelled. As such, claims 1, 3, 8, 11, 12, 14, 16-19, 23, 26, 27, 30, 36, 37, 39 and 42 are pending in the instant application.
Applicant has amended the title of the invention to be more descriptive; the objection to the specification is withdrawn.
Applicant has provided new Fig. 8. This addresses some, but not all, of the previous objections to the drawings, and it introduces new issues; the objections to the drawing are updated below.
Applicant has amended the claims to address minor informalities; the previous objections to the claims are withdrawn.
Applicant has amended the claims to address the majority of the previous rejections under 35 USC 112(b)/second paragraph; any rejection under 35 USC 112(b)/second paragraph not updated/maintained below is withdrawn.
Applicant has amended claim 36 to be properly further limiting; the rejection under 35 USC 112(d)/fourth paragraph is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 7/5/2022 (hereinafter “Remarks”), with respect to the rejection of claim 1 (and its dependent claims) in view of Gostelow and Toogod have been fully considered and are persuasive. The 102 rejections of claim 1 (and its dependent claims) in view of Gostelow and Toogood have been withdrawn. 

Applicant's additional arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
In as far as the arguments directed to claim 1 can be extrapolated to claim 42 (which does not require the one or more retention members to be operably linked to the inner actuation member), Applicant argues on page 10 of Remarks that the inner catheter 12 of Toogood is exposed at and further enters the distal end of the outer catheter, in contrast to a proximal end as claimed.
The Examiner respectfully notes that there is nothing in claim 42 that prevents the end of the outer catheter of Toogood referred to by the Applicant as “a proximal end”. For instance, claim 42 does not include the limitations of claim 1, lines 2-3. Therefore, Toogood continues to anticipate claim 42 as discussed in the updated rejection below.

Regarding claim 1, Applicant argues on page 12 of Remarks that “operably linked” means “linked in such a way that the movement of the inner member in both directions would control movement of the retention members…when the plunger of 14 [of Prechtel] is retracted…the arms 30 do not automatically move back to the retracted configuration, and instead need to be forced back by pulling the bolster against the patient…no suggestion that the plunger 14 of Prechtel could be operably linked to the bolster arms 30 in the claimed way.”
First, the Examiner contests Applicant’s representation of Prechtel. Contrary to Applicant’s unfounded statement that “the arms 30 do not automatically move back to the retracted configuration,” Prechtel explicitly states that they do automatically move back to the retracted configuration, see para [0034], which states: “Movement of the internal bolster 22 from the second deployed position to the first position, in preparation for the removal [i.e. before pulling the bolster away from the patient]…separates the plunger engagement surface 40 from the bolster arm bases 30A, which allows the bolster arms 30 to pivot back to their undeployed position…selective deployability” (see similarly Prechtel para [0029]: “bolster arms 30 are pivotable about the hinge point 32 so as to be selectively deployed from a first, undeployed position…for inserting or removing”). [Note: this would mean that Prechtel could still be applied to claim 1 if “operably linked” were construed as asserted on page 12 of Remarks.] Second, the Examiner contests Applicant’s claim construction on page 12 of Remarks regarding the term “operably linked.” The Examiner respectfully asserts that “operably linked” means “attached (directly or indirectly) to,” as evident from the previous claims (e.g. claim 1 was generic for linking and claims 13 and 17 specified linking/mounting to either the outer cannula or inner actuation member) and the specification (see e.g. the amendment filed 7/5/2022, which specifies that Fig. 8 shows retention members 130’ operably linked only to the inner cannula component 120’, even though, if “operably linked” were construed as asserted on page 12 of Remarks, they would be operably linked to both the inner cannula component and the outer cannula because the functionality of claim 1 is present), as well as Applicant’s arguments on pages 10-11 of Remarks inferring that Toogood does not anticipate the amended claims because its retention members are attached to the outer cannula rather than the inner actuation member (i.e. no teaching to “reverse the orientation of the inner and outer catheters”). If unattached components (e.g. the arms 30 and plunger 14 of Prechtel) were considered “operably linked” so long as they functioned as claimed, then there would have been no reason to recite the retention members being “operably linked to the inner actuator member or the outer cannula” (emphasis added) because they would be operably linked to both the inner actuator member and the outer cannula due to the functionality of claim 1, and Applicant’s amendment to remove “or the outer cannula” would make no difference to the claim interpretation [which they assert it does in view of Toogood], so long as the functionality is still recited in claim 1. In contrast, the Examiner has withdrawn the rejection of claim 1 (and its dependent claims) as obvious in view of Prechtel because she understands “operably linked to the inner actuation member” to be directed to the embodiment of instant Fig. 8, in contrast to the embodiment of instant Fig. 6, i.e. that operably linked requires a connection/attachment between the two recited elements, whereas the arms 30 of Prechtel are not disclosed as being connected/attached to plunger 14/the inner actuation member of Prechtel; they are only disclosed as being connected/attached to tube 12/the outer cannula. 

Regarding claim 42, Applicant argues on page 13 of Remarks that “the Office has failed to demonstrate[] how the combination of Prechtel and Gostelow would have suggested moving the inner actuation member within the outer cannula in the first and second directions to facilitate actuation of the one or more retention members into an extended configuration and a retracted configuration, respectively.”
The Examiner respectfully notes that Prechtel explicitly discloses this selective deployability as discussed above, see Prechtel paras [0029] and [0034]. As such, the rejection of claim 42 in view of Prechtel and Gostelow is updated below.
 
Applicant states on page 13 of Remarks that Abolfathi “fails to overcome the deficiencies of the Prechtel and Gostelow”.
The Examiner disagrees that Abolfathi fails in this respect; Abolfathi would have also rendered obvious a device of claim 1, see Abolfathi Figs. 5-6B. However, in order to avoid multiple rejections for purposes of compact prosecution, Abolfathi will not be applied in this regard below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the engagement member fixed to the outer cannula (claim 11) and the engagement portion of the outer cannula that moves the engagement portion of the one or more retention members (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 132’ and 134’ (in new Fig. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections
Claims 3, 8, 11, 12, 14, 16-19, 23, 26, 27, 30, 36, 37 are 39 objected to because of the following informalities:  
The dependent claims would have more clear antecedent basis if they were to read “The tracheostomy airway device”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 14, 16, 26 (and thus its dependent claim 27), 30 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for a combination of the embodiments of instant Figs. 6 and 8; they are mutually exclusive/distinct with regards to the arrangement and biasing of the retention members. Therefore, with claim 1 now understood to be directed solely to the embodiment of Fig. 8 (i.e. with the retention members linked to the inner cannula, not the outer cannula), dependent claims 11, 14, 16, 26, 27, 30 and 39, which contain limitations that further limit the embodiment of Fig. 6 (originally claimed in alternative in claim 1), at least in part, now contain new matter because of the combination of limitations. Suggestions on how to remove the new matter are presented below.
Claim 11 could be amended as follows: A tracheostomy airway device as claimed in Claim 1, wherein the inner actuation member comprises an engagement portionand wherein the engagement portion is adapted to come into engagement with the outer cannula
Claim 14 could be amended as follows: A tracheostomy airway device as claimed in Claim 1, wherein the one or more retention members comprise an engagement portion that is engaged by a corresponding engagement portion of the outer cannula, during insertion of the inner actuation member into the outer cannula, in use.  
Claim 16 could be amended as follows: A tracheostomy airway device as claimed in Claim 14, wherein the one or more retention members are arranged for movement relative to the outer cannula as the inner actuation member is inserted into the outer cannula
Claim 26 could be amended as follows: A tracheostomy airway device as claimed in Claim 1, wherein the one or more retention members are mounted to theinner actuation member, and the one or more retention members being deformable.
Claim 30 could be amended as follows: A tracheostomy airway device as claimed in Claim 1, wherein the one or more retention members are subject to a biasing force, which acts to urge the one or more retention members to a rest position which corresponds to the position of the one or more retention members in the extended configuration, when the inner actuation member is withdrawn, partially or fully, from the outer cannula.
Claim 39 could be amended as follows: A tracheostomy airway device as claimed in Claim 36, wherein the retaining portion of the one or more retention members is movable between a position in the retracted configuration where the abutment surface is substantially parallel to the exterior surface of the outer cannula, and a position in the extended configuration in which the retaining portion and/or the abutment surface projects outwardly relative to the exterior surface of the outer cannula.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "a corresponding portion of the outer cannula" in lines 2-3. It is unclear in the claim what exactly is meant by this phrase, that is, what does it mean for an abutment surface on the inner cannula to “correspond” to a portion of the outer cannula? As best understood, for purposes of examination, the claim will be considered to read “wherein the abutment surface is configured to be orientated obliquely relative to the axis along which an adjacent portion of the outer cannula extends, and relative to the interior surface of the trachea, when the one or more retention members is in the extended configuration.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 42 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toogood et al. (US 2011/0144685 A1; hereinafter “Toogood”).
Regarding claim 42, Toogood discloses a method of inserting a tracheostomy airway device (device 10) (Figs. 1-6) [a cricothyrotomy is also known as an emergency tracheostomy] comprising: 
(a) providing the tracheostomy airway device in a retracted configuration in which the tracheostomy airway device is insertable into the trachea of a patient (Fig. 1; paras [0034] and [0039]); 
(b) inserting an outer cannula (outer catheter 22) of the tracheostomy airway device into the trachea of a patient (paras [0034] and [0039]); 
(c) inserting an inner actuation member (inner catheter 12) of the tracheostomy airway device into a proximal end of the outer cannula (Fig. 1, the inner catheter is within the outer catheter and thus must have been inserted from one of the open ends, where said end can be assigned the proximal end), wherein the inner actuation member has the form of an inner cannula (Fig. 2); and 
(d) moving the inner actuation member within the outer cannula in a first direction (to the right in Fig. 6), thereby actuating movement of one or more retention members of the tracheostomy airway device into an extended configuration in which the one or more retention members impede removal of the tracheostomy airway device from the trachea (Fig. 4; paras [0034] and [0039-40])., and moving the inner actuation member within the outer cannula in a second direction (to the left in Fig. 6), thereby actuating movement of one or more retention members of the tracheostomy device into the retracted configuration in which the tracheostomy device is removable from the trachea of a patient (Figs. 1 and 3) (end of para [0034]).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8, 11, 17, 18, 23, 36, 37, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Servas (US 5,322,062; hereinafter “Servas”) in view of Angel et al. (US 8,393,328 B2; hereinafter “Angel”).
Regarding claim 1, Servas discloses a tracheostomy airway device (tracheal tube) (Fig. 3) comprising: 
an inner actuation member (cannula 12) insertable into the proximal end of a outer cannula (cannula 12 is fully capable of being inserted into the proximal end of a slightly larger cannula), wherein the inner actuation member has the form of an inner cannula (Fig. 3), and 
one or more retention members (discs 20), which are movable relative to the outer cannula (i.e. the in the same way as they are described as being moveable relative to the stoma 24) between a retracted configuration (collapsed) (col. 4, lines 17-20) in which the tracheostomy airway device is insertable into, and removable from, the trachea of a patient (the inner cannula is removable in the same way it is insertable), and an extended configuration (perpendicular configuration) (Fig. 3) in which the one or more retention members impede removal of the tracheostomy airway device from the trachea (by virtue of the force they impart on the tracheal walls as well as their folded edges and/or angling, see Fig. 4 and col. 5, lines 50-56), wherein the one or more retention members are each operably linked to the inner actuation member (Figs. 1 and 3), such that movement of the inner actuation member within the outer cannula in a first direction (distally) (if the distal end of the inner cannula were pushed out of the distal end of the outer cannula after insertion into the proximal end of the outer cannula such that cuff 10 is freed from/extends out of the distal end of the outer cannula) actuates movement of the one or more retention members from the retracted configuration to the extended configuration (the discs would be collapsed, as described in col. 4, lines 17-20, while in the outer cannula then would pop out to their extended configuration once the distal end of the inner cannula was pushed far enough distally), and movement of the inner actuation member within the outer cannula in a second direction (proximally) (if the distal end of the inner cannula were retracted back into distal end of the outer cannula) actuates movement of the one or more retention members from the extended configuration to the retracted configuration (the discs would collapse in the reverse of col. 4, lines 17-20).
While the inner cannula with retention members of Servas are fully capable of functioning as claimed if used in conjunction with an outer cannula, Servas is silent regarding the inclusion of an outer cannula having open proximal and distal ends, the distal end being insertable into the trachea of a patient. However, Angel demonstrates that it was well known in the tracheal tube art before the effective filing date of the claimed invention for an inner cannula (inner tube 12) (Fig. 15) with retention members (expansive seals 30A, 30B) to be used in conjunction with an outer cannula (outer tube 14) having open proximal and distal ends (Fig. 16), the distal end being insertable into the trachea of a patient (col. 8, lines 31-34), to function in the same manner as claimed (see Fig. 15 to Fig. 17; col. 4, lines 55-60 and col. 12, lines 39-42). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Servas to include an outer cannula having open proximal and distal ends, the distal end being insertable into the trachea of a patient to function in the same manner as claimed as taught by Angel, in order to provide the predictable result of a protective delivery sleeve for the inner cannula, so that the patient needs only experience the insertion of the smooth outer cannula through their stoma rather than the insertion of the un-sleeved inner cannula with the discontinuities that would be produced by the collapsed discs, as well as to provide precise deployment of the discs to the desired depth within the trachea, which might otherwise be impeded if an un-sleeved disc(s) catches on a physiological formation before the inner cannula is pushed far enough distally.
Regarding claim 8, Servas in view of Angel teaches the tracheostomy airway device as claimed in Claim 1, wherein Angel further educates modified Servas to include wherein an exterior shape of the inner actuation member substantially matches an interior shape of the outer cannula, at least portions that are brought alongside each other on insertion of the inner actuation member into the outer cannula, such that the inner actuation member is received within the outer cannula with a close fit (Angel Fig. 16), as would have been obvious to an artisan before the effective filing date of the claimed invention in order to keep the outer cannula diameter to a minimum for patient comfort.
Regarding claim 11, Servas in view of Angel teaches the tracheostomy airway device as claimed in Claim 1, wherein Servas as modified by Angel further teaches wherein the inner actuation member comprises, as best understood, an engagement portion (the sides of cannula 12 and/or the bottom portions of the discs that contact the outer cannula when the inner cannula is inserted into the outer cannula as taught by Servas in view of Angel discussed above), where the inner actuation member is fixed to the one or more retention members (Servas Fig. 1; col. 3, lines 4-6), the engagement portion is adapted to come into engagement with the outer cannula (see e.g. Angel Fig. 16, where the side of the cannula 12 and portions of the collapsed retention members contact the inside of the outer cannula).  
Regarding claim 17, Servas in view of Angel teaches the tracheostomy airway device as claimed in Claim 1, wherein Servas as modified by Angel further teaches wherein the one or more retention members are mounted to the inner actuation member (Servas Fig. 1; col. 3, lines 4-6).  
Regarding claim 18, Servas in view of Angel teaches the tracheostomy airway device as claimed in Claim 17, wherein Servas as modified by Angel further teaches wherein the one or more retention members comprise an engagement portion (the bottom portions of the discs that contact the outer cannula when the inner cannula is inserted into the outer cannula as taught by Servas in view of Angel discussed above) that is engaged by a corresponding engagement portion (inner surface) of the outer cannula, during insertion of the inner actuation member into the outer cannula, in use (see e.g. Angel Fig. 16, where portions of the collapsed retention members contact the inside of the outer cannula).
Regarding claim 23, Servas in view of Angel teaches the tracheostomy airway device as claimed in Claim 1, wherein Servas as modified by Angel further teaches wherein the one or more retention members comprise a retaining portion (comprising annular sectors 24) (Servas Fig. 4), which projects outwardly relative to the exterior surface of the outer cannula in the extended configuration and is arranged to impinge on the interior surface of the trachea of a patient (Servas Fig. 4), in the extended configuration of the device, in the event that a removal or dislodgement force and movement is applied to the device (the annular sectors of Servas would continue to impinge on the interior surface in the event that the inner tube were pulled upward in Fig. 3, just inverted from Fig. 4).
Regarding claim 36, Servas in view of Angel teaches the tracheostomy airway device as claimed in Claim 23, wherein Servas as modified by Angel further teaches wherein the retaining portion of the one or more retention members comprises an abutment surface (the upper surface of the annular sectors 24) arranged to impinge on an interior surface of the trachea of a patient (Servas Fig. 4, which would be inverted if a upward pulling force were exerted on cannula 12), in the event of a withdrawal or dislodgement force or movement (the annular sectors of Servas would continue to impinge on the interior surface in the event that the inner tube were pulled distally), and the abutment surface is substantially flat or arcuate in form (it is flat when not installed, see Fig. 1, and arcuate when installed, see Fig. 4).  
Regarding claim 37, Servas in view of Angel teaches the tracheostomy airway device as claimed in Claim 36, wherein Servas as modified by Angel further teaches wherein the abutment surface is orientated obliquely relative to the axis along which a corresponding portion of the outer cannula extends, and relative to the interior surface of the trachea (Servas Fig. 4, see also col. 5, lines 50-56).
Regarding claim 39, Servas in view of Angel teaches the tracheostomy airway device as claimed in Claim 36, wherein Servas as modified by Angel further teaches wherein the retaining portion of the one or more retention members is movable between a position in the retracted configuration where the abutment surface is substantially, as best understood, parallel to the exterior surface of the outer cannula (when the inner cannula 12 of Servas is inserted into an outer cannula as discussed above regarding claim 1, the discs, including the sectors 24 thereof, will be collapsed against the exterior of the inner cannula and sandwiched between the inner and outer cannulas so that the surfaces of the retaining portions 24 (and the majority of the disc surfaces) will be parallel to the inner and outer surfaces of both the inner and outer cannulas), and a position in the extended configuration in which the retaining portion and/or the abutment surface projects outwardly relative to the exterior surface of the outer cannula (Servas Fig. 3 in view of Angel Fig. 17).
Regarding claim 42, Servas in view of Angel teaches a method of inserting a tracheostomy airway device comprising: 
(a) providing the tracheostomy airway device in a retracted configuration in which the tracheostomy airway device is insertable into the trachea of a patient (Servas Fig. 3, col. 4, lines 17-20, in view of Angel Fig. 15, as discussed above regarding claim 1); 
(b) inserting an outer cannula (outer tube 14) of the tracheostomy airway device into the trachea of a patient (Servas Fig. 3, col. 4, lines 17-20, in view of Angel Fig. 15, col. 4, lines 55-60, as discussed above regarding claim 1); 
(c) inserting an inner actuation member (cannula 12/inner tube 12) of the tracheostomy airway device into a proximal end of the outer cannula (Servas Fig. 3, col. 4, lines 17-20, in view of Angel Fig. 15, as discussed above regarding claim 1), wherein the inner actuation member has the form of an inner cannula (Servas Fig. 3; Angel Fig. 16); and 
(d) moving the inner actuation member within the outer cannula in a first direction (distally), thereby actuating movement of one or more retention members of the tracheostomy airway device into an extended configuration in which the one or more retention members impede removal of the tracheostomy airway device from the trachea (see discussion above regarding claim 1), and moving the inner actuation member within the outer cannula in a second direction (proximally), thereby actuating movement of the one or more retention members into a retracted configuration in which the tracheostomy airway device is removable from the trachea of a patient (see discussion above regarding claim 1, wherein, once the inner tube is fully retracted by into the outer tube, the device is in position for optimal removal, because the outer cannula will function as a sleeve for the discs as discussed above regarding claim 1).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Servas in view of Angel as applied to claim 1, and further in view of Turner (US 5,983,895; hereinafter “Turner”).
Regarding claim 3, Servas in view of Angel teaches the tracheostomy airway device as claimed in Claim 1, but Servas in view of Angel is silent regarding wherein the inner actuation member comprises a removable liner for facilitating cleaning of secretions that may accumulate, during use. However, Turner demonstrates that it was well known in the tracheostomy tube art before the effective filing date of the claimed invention to provide a removable liner (liner 5) (Figs. 3-4) for facilitating cleaning of secretions that may accumulate, during use (col. 1, lines 21-26). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Servas in view of Angel to include wherein the inner actuation member comprises a removable liner for facilitating cleaning of secretions that may accumulate, during use as taught by Turner, in order to provide the predictable result of reducing the risk of accumulation of bacteria within the assembly and to keep the air passage clear without the need to remove the tube (Turner col. 1, lines 27-30).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Servas in view of Angel as applied to claim 1, and further in view of Mobley et al. (US 4,043,346; hereinafter “Mobley”).
Regarding claim 12, Servas in view of Angel teaches the tracheostomy airway device as claimed in Claim 1, but Servas in view of Angel is silent regarding wherein the inner actuation member is fixable relative to the outer cannula, following insertion of the inner actuation member into the outer cannula, in use, and movement of the one or more retention members to the extended configuration, in order to provide a configuration suitable for long-term use of the device by the patient. However, Mobley teaches that it was well known in the art of cannula retention members before the effective filing date of the claimed invention for the inner actuation member (inner tubular member 18) (Figs. 1-2) to be fixable (via mating shoulders and grooves 38 and 40) relative to the outer cannula (outer tubular member 12), following insertion of the inner actuation member into the outer cannula, in use, and movement of the one or more retention members to the extended configuration, in order to provide a configuration suitable for long-term use of the device by the patient (Fig. 2; [i]n order to releasably fix or lock…the inner and outer tubular members…where the expansible tip 16 is in…expanded position, col. 3, lines 37-44). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Servas in view of Angel to include wherein the inner actuation member is fixable relative to the outer cannula, following insertion of the inner actuation member into the outer cannula, in use, and movement of the one or more retention members to the extended configuration, in order to provide a configuration suitable for long-term use of the device by the patient as taught by Mobley, in order to provide the expected result of being able to lock the inner and outer cannulas in the operation state (Servas Fig. 3 in view of Angel Fig. 17) to prevent inadvertent movement between the two cannulas.

Claim(s) 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Servas in view of Angel as applied to claim 1, and further in view of Dragisic et al. (US 5,065,757; hereinafter “Dragisic”).
Regarding claim 26, Servas in view of Angel teaches the tracheostomy airway device as claimed in Claim 1, wherein Servas further discloses the one or more retention members being deformable (Fig. 4; col. 4, lines 17-24)l but Servas does not include details of how the discs 20 are attached to the cannula 12, such that modified Servas is silent regarding wherein the one or more retention members are mounted to the inner actuation member by a fixed portion of the one or more retention members, which does not move relative to the inner actuation member. However, Dragisic teaches that it was known in the tracheal tube art before the effective filing date of the claimed invention wherein the one or more extendable members (umbrella 110) (Figs. 1-2) are mounted to a tube member (tube 104) by a fixed portion (the horizontal portion taped against tube 104 in Fig. 2A) of the one or more retention members, which does not move relative to the inner actuation member (because it is taped against it). Therefore, it would have been obvious to artisan before the effective filing date of the claimed invention to modify the device of Servas in view of Angel to include wherein the one or more retention members are mounted to the inner actuation member by a fixed portion of the one or more retention members, which does not move relative to the inner actuation member as taught by Dragisic, in order to provide the predictable result of a standard after-market connection configuration for attachment of the discs of Servas to the cannula thereof.
Regarding claim 27, Servas in view of Angel and Dragisic teaches the tracheostomy airway device as claimed in Claim 26, wherein modified Servas further teaches wherein a portion (comprising annular sectors 24) (Fig. 4) of the one or more retention members is deformable relative to the fixed portion (Servas Figs. 3-4 in view of Dragisic Fig. 2A) and the deformable portion comprises a retaining portion and/or an engagement portion of the one or more retention members (see the discussions above regarding claims 11, 18 and/or 23).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Prechtel et al. (US 2011/0009828 A1; hereinafter “Prechtel”) in view of Gostelow (US 7,328,702 B2; hereinafter “Gostelow”).
Regarding claim 42, Prechtel discloses a method of inserting a device (Figs. 1-3, 11A-B) (paras [0027-32]) comprising: 
(a) providing the device in a retracted configuration in which the device is insertable into the body cavity of a patient (Fig. 1B; para [0029]); 
(b) inserting an outer cannula (outer bolster tube 12) of the device into the body cavity of a patient (Fig. 11A-B); 
(c) inserting an inner actuation member (plunger 14) of the device into a proximal end (proximal end 12A) of the outer cannula (Fig. 1B; para [0028]), wherein the inner actuation member has the form of a inner cannula (Fig. 1C; where plunger 14 is tubular and thus comprehends a cannula); and 
(d) moving the inner actuation member within the outer cannula in a first direction (to the right in Figs. 1B-C), thereby actuating movement of one or more retention members of the device into an extended configuration (second, deployed positioned) in which the one or more retention members impede removal of the device from the body cavity (Fig. 1C; paras [0029] and [0032]), and moving the inner actuation member within the outer cannula in a second direction (to the left in Figs. 1B-C), thereby actuating movement of the one or more retention members into a retracted configuration (first, un-deployed position) (Fig. 1B; paras [0029] and [0032]).
While Prechtel teaches that the device can be any insertable medical device (para [0030]), Prechtel does not explicitly disclose the device as an tracheostomy airway device (which implies relatively sizing appropriate for a typical throat). However, Gostelow demonstrates that it was known in the tracheostomy art before the effective filing date to utilize anchor devices such as Prechtel as tracheostomy airway devices (Gostelow Fig. 1). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the device of Prechtel to be sized appropriately for use as a tracheostomy airway device as taught by Gostelow, in order to provide the predictable result of an anchorable medical device that eases insertion and removal of the device into a throat stoma (Prechtel paras [0027] and [0030] in view of Gostelow).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  If the independent claims were amended to more distinctly describe the embodiment of instant Fig. 8 by reciting one or more openings towards the proximal end of the outer cannula through which the one or more retention members mounted to the distal end of the inner cannula are configured to respectfully extend, this concept would be considered allowable subject matter, because it would define over the art above, as well as the art below, particularly Lyon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching operably-linked retention members that are actuated by relative movement of the inner cannula within an outer cannula, including retention members attached to the inner cannula as opposed to the outer cannula: previously-cited Pretchtel (US 2011/0009828 A1; Fig. 18A-E); Lyon et al. (US 2008/0086165 A1; US 6,632,197 B2); Rollet (FR 2916144 A); Nady-Mohamed (US 5,353,784); Smith (US 2005/0119685 A1); Boiteau et al. (US 5,003,657); Mafi (US 2013/0197592 A1). Additional reference teaching an inner member with operably-linked retention members that are actuated by relative movement of the inner member within an outer cannula: Lozman et al. (US 8,821,392 B2; Figs. 3a-b). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785